                                                                              IN CLERK'S OFFICE
                                                                          US DISTRICT COURT E.D.N.Y.
                                                                          ★ JUL^ 2019 ★
united states district court
EASTERN DISTRICT OF NEW YORK.                                              BROOKLYN OFFICE

JAPHNY SAUVEUR,
                                        Plaintiff,
                                                                 mfmoranpum
                                                                 mrrTSION ANP ORDER
                           - against-
                                                                 18-CV-2328(AMD)(SIL)
federation of organization.
                                         Defendant.



 ANN M.DONNELLY,United States District Judge:
         On April 20,2018,theprn.e plaintifffiled an employment discrimination action under
 Title VII ofthe Civil Rights Act of 1964 against the Federation of Organizations, a non-profit
 orgmioition ttal            » Wp indi.id..!.that« hoaietei low-mcome.o.                      ta *oii«
 _did..«d»i.n.....«"«»'■ ri.                                                                 °°
 24,2018. (ECFN., 17.) O.M., 30. 2010.                                         "•=
  JosppH F Bio». Fotfc re..on. d«p»d Wo., the oiotion to di.mi.. to Bt-ttd,
                                                background'

          For about mne-and-a-half years, the plaintiff, an African-American, Haitian woman,
  worked as a rehabilitation technician, a rehabilitation associate, and an employment specialist for
  a non-profit called the Federation Employment ^ Guidance Services C'EEGS"), which was later
  acquired and run by the Jewish Board of Family and Children Services ("JBFCS"). (ECF No. 1
   ' All facts are taken       ^
   dismiss. (ECF Nos. 1,21.) tA]lthou                    ° coum have construed the mandate to read a pro .ve
   first time in opposition to a motion to dis        , ■,      such alleviations." Guity v. Umondale Union
   plaintiffs papers liberally as                         "                   Feb. 23, 2017), report and
   %ee Sc,. Dtst^, Ncr 15-CV-.693^017 ^ 9^7, at^^
   recommendation adopted. No. Ib-CV
                                                                        ^e.D.N.Y. Mar. 31, 2017) (intema,
   quotation marks and citation omitted) (collecting cases).
                                                             1
at 9,13; ECF No.21 at 3.)^ According to the plaintiff, on December 10, 2015,she interviewed
for a position as a case associate at the Federation of Organizations, which was "taking over the
Suffolk PROS (Personalized Recovery Oriented Services) program in Copiague," a program that
JBFCS and FEGS had previously run. (ECF No. 1 at 10; ECF No. 21 at 2-3.) Elizabeth Galati
and an unnamed male associate interviewed the plaintiff; the plaintiff claims that Ms. Galati and

her associate were "very cold and a bit dismissive," made "no eye contact" with her, and had
"smirk[s] on their faces as ifthey were mocking [her] responses." (ECF No. 1 at 13.) The
plaintiff felt "extremely uncomfortable being in the room," and says that she "knew [she] was
not going to be a candidate from the moment[she] walked in." {Id.)
         On January 5,2016, Ms. Galati advised the plaintiff by letter that she was not going to
be considered for the position, but encouraged her to apply for "other positions available at [the]
Federation of Organizations;" a list of other available jobs was attached to the letter. (ECF No.
21 at 13.) According to the plaintiff, the defendant hired five of her co-workers, all of whom
were white; only she and her African-American, Haitian co-worker were not selected for further
consideration for the job. {Id.)

        Ten days later, on January 15, 2016,the plaintiff called Michele Cohn,the Human
Resources Director at the Federation of Organizations to "get a better idea of why [she] wasn't

hired," but Ms. Cohn was not helpful. (ECF No. 1 at 13.) The plaintiff asked Ms. Cohn why she
did not get the job given her work experience and credentials, and Ms. Cohn explained that
"hiring was not solely based on experience or salary but various components," including whether
the candidate would help "merg[e] stafffrom ... other locations" and "make [the defendant's]
programs stronger." {Idl) The plaintiffclaims that Ms. Cohn could not articulate why the


^The page numbers correspond to those generated by the Court's Electronic Court Filing system.
                                                  2
plaintiff did not have these qualities. (Jd.) When the plaintiff asked Ms. Cohn why less qualified

candidates were hired, Ms. Cohn gave no "clear[] answer[s]," but suggested that the plaintiff

consult the agency's website for other job listings. (ECF No. 21 at 5.) According to the plaintiff,

Ms. Cohn "seemed very uncomfortable" with the plaintiffs questions and did not "really

explain[] anything." (Jd. at 12.) In a "final question" to Ms. Cohn,the plaintiff asked,"It seems

prejudicial that mostly WHITE less qualified staffs [sic] were hired. Why?" (Id.) Ms. Cohn said

that all were welcome at the Federation of Organizations, and that she was sorry that the plaintiff

felt she was the victim of discrimination. (Id. at 14.) The plaintiff alleges that Ms. Cohn kept

"dismissing [her] concerns," apologizing, and directing her to other positions on the Federation

of Organizations website. (Id.)

        The plaintifffiled an intake questionnaire with the Equal Employment Opportunity

Commission("EEOC")on November 22,2016, and filed a charge complaining about the alleged

discrimination a week later. (Id. at 6.) The plaintiff claims that "[tjhe process of reaching a

representative from the EEOC ... was extremely difficult;" she was put on hold several times,

and ultimately disconnected. (ECF No. 21 at 2.) Her attempt to fax her claim to the New York

EEOC office failed because of a power outage the New York EEOC. (Id.) She had to contact

the Washington D.C. EEOC headquarters and fax her claim there. (Id.) The plaintiff alleges that

the EEOC "granted [her] an'extension" because of these difficulties. (Id.) On February 16,

2018,the EEOC issued a right to sue letter. (ECF No. 1 at 8.)

        The plaintiff brings claims ofemployment discrimination and retaliation based on her

race, color, gender/sex, and national origin pursuant to Title VII ofthe Civil Rights Act of 1964.

(Id. at 3-4.) The plaintiff claims that the defendant "caus[ed][her] lots of stress" and that her
"self-esteem has severely been shaken;" the plaintiff seeks to recover her "loss ofincome."

(ECFNo. 1 at 6.)

                                          DISCUSSION

       A complaint must plead enough facts to "state a claim to relief that is plausible on its

face." Bell Atl. Corp. v. Twombly,550 U.S. 544, 570(2007). At the pleading stage, the Court

must assume the truth of"all well-pleaded, nonconclusory factual allegations in the complaint."

Kiobel V. Royal Dutch Petroleum Co.,621 F.3d 111, 124(2d Cir. 2010)(citing Ashcroft v. Iqbal,

556 U.S.662,677(2009)). While "detailed factual allegations" are not required,"[a] pleading

that offers 'labels and conclusions' or 'a formulaic recitation ofthe elements of a cause of action

will not do.'" Iqbal, 556 U.S. at 678 (quoting Twombly,550 U.S. at 555). Similarly, a

complaint fails to state a claim "if it tenders 'naked assertion[s]' devoid of'further factual

enhancement.'" Iqbal, 556 U.S. at 678 (quoting Twombly,550 U.S. at 557).

       Pro se complaints are held to less stringent standards than those drafted by attorneys;

courts read pro se complaints liberally and interpret them to raise the strongest arguments they

suggest. Erickson v. Pardus, 551 U.S. 89,94(2007); Hughes v. Rowe,449 U.S. 5,9(1980);

Sealed Plaintiffv. Sealed Defendant #7, 537 F.3d 185,191-93(2d Cir. 2008). Where a liberal

reading ofthe pleading "gives any indication that a valid claim might be stated," the Court must

grant leave to amend it at least once. See Cuoco v. Moritsugu, 222 F.3d 99, 112(2d Cir. 2000)

(quotation marks and citation omitted).

       The defendant argues that the plaintiffs discrimination and retaliation claims must be

dismissed because the plaintiff(1)failed to file a charge with the EEOC within 300 days ofthe

alleged unlawful employment practice,(2)fails to state any adverse employment action to

support her retaliation claim, and (3)does not plead an inference of discriminatory motive. (ECF

No. 12.) The defendant's motion to dismiss is granted.

                                                 4
        Title VII prohibits an employer from discriminating "against any individual with respect

to [her] compensation, terms, conditions, or privileges ofemployment, because ofsuch

individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2(a)(l). "Under

Title VII, a plaintiff in New York State must file an employment discrimination charge with the

EEOC within 300 days after an 'alleged unlawful employment practice occurred.'" Perez v.

Harbor Freight Tools,698 F. App'x 627,628(2d Cir. 2017)(summary order)(quoting 42

U.S.C. § 2000e-5(e)(l) and citing Butts v. City ofN.Y. Dep't ofHons. Pres. & Dev.,990 F.2d

1397,1401 (2d Cir. 1993)).

        A liberal interpretation ofthe complaint suggests that the unlawful employment practice

was Ms. Cohn's inability to explain on January 15, 2016 why the plaintiff was not hired as a case

associate. This means that the plaintiffs EEOC charge would have been due on November 10,

2016; the plaintiff did not file her charge until November 29, 2016,^ nineteen days after the 300-

day period expired.

        "The filing requirement, however, is not absolute and is subject to equitable tolling."

Perez,698 F. App'x at 628 (citing Zerilli-Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80(2d

Cir. 2003)). Equitable tolling is "only appropriate in rare and exceptional circumstances, in

which a party is prevented in some extraordinary way from exercising his rights." Zerilli-

Edelglass, 333 F.3d at 80(intemal quotation marks, citations, and alterations omitted). The

"burden of demonstrating the appropriateness of equitable tolling ... lies with the plaintiff."



^ It is unclear from the pleadings whether the plaintiff argues that her EEOC intake questionnaire should
be interpreted as her EEOC charge.{See ECF No.21 at 2(discussing her filing of"the questionnaire to
Washington").)In any event, the intake questionnaire is insufficient to satisfy the charge-filing
requirement. See Holowecki v. Federal Express Corp., No. 02-CV-3355,2002 WL 31260266, at *4
(S.D.N.Y. Oct. 9,2002)(rejecting the argument that an intake questionnaire and affidavit filed with the
EEOC satisfied the charge requirement). Even considering the intake questionnaire as the EEOC charge,
the plaintiff submitted the questionnaire on November 22,2019,twelve days after the 300-day period
expired.
Boos V. Runyon,201 F.3d 178, 185(2d Cir. 2000)(citation omitted). When determining whether

to toll Title VIFs time limits, a court should consider whether the plaintiff"(1) has 'acted with

reasonable diligence during the time period she seeks to have tolled,' and (2)has proved that the

circumstances are so extraordinary that the doctrine should apply." Id. at 80-81 (quoting

Chapman v. ChoiceCare Long Island Term Disability Plan,288 F.3d 506,512(2d Cir. 2002)).

         The plaintiff does not claim that she filed the EEOC charge within the required time.

Rather, she argues that the period should be tolled because the process "was extremely difficult."

(EOF No. 21 at 2.) The plaintiff claims that she tried calling an EEOC representative several

times and was put"on hold for more than an hour." {Id.) This is not a rare or exceptional

circumstance that warrants tolling. See Ighile v. Kingsboro ATC,No. 08-CV-450,2012 WL

12860130, at *3(E.D.N.Y. Sept. 11, 2012), affd,559 F. App'x 54(2d Cir. 2014)(Allegations

that the plaintiff"made many phone calls to the agency, that the EEOC did not give him advance

warning ofthe particular day on which the fax would arrive, and that as a pro se litigant he never

had a case like this before so did not know the protocol... do not rise to the level of

extraordinary circumstances."(internal quotation marks and citation omitted)).

         She also asserts that when she was "able to complete [her] claim" and ready to fax it, she

was informed that the "New York field office had a power outage and ... was unable to submit

[her] claim." (ECF No. 21 at 2.) Ultimately, she faxed her claim to the Washington D.C. office.

{Id.) Even assuming the power outage was an extraordinary circumstance,the plaintiff has not

explained why,ifshe had "acted with reasonable diligence," it would have caused a nineteen day

delay.

         Last,.the plaintiff claims that she "was given an extension on the paperwork," and

therefore, her charge was timely. (ECF No. 21 at 2.) Even if the EEOC granted the plaintiff an
extension and told her that she could file her charge after the 300-day deadline, this would not

warrant equitable tolling. See Spira v. Ethical Culture Sch., 888 F. Supp. 601,602(S.D.N.Y.

1995)(refusing to toll the statute of limitations based upon the plaintiffs allegation that an

EEOC worker erroneously told him that the ninety-day period was determined by counting by

business days rather than calendar days). Moreover,the plaintiff claims that the EEOC—not the

defendant—^told her that her charge would be timely; it is "questionable whether [the EEOC's]

acts could lead to equitable tolling." Vernon v. Cassadaga Valley Cent. Sch. Dist., 49 F.3d 886,

891 (2d Cir. 1995)(citing Long v. Frank,22 F.3d 54, 58(2d Cir. 1994)("[E]quitable tolling

applies in cases where the federal government is a party defendant....")(emphasis applied)).

       Although the EEOC filing procedures may be confusing and difficult for a layperson,the

plaintiff has not established that equitable tolling is appropriate in these circumstances. See

Curtis V. Radioshack Corp., 190 F. Supp. 2d 587,590(S.D.N.Y. 2002)("[I]n order to establish

an 'evenhanded administration ofthe law,' district courts are compelled to heed the Supreme

Court's warning not to disregard the timing requirements simply because we feel sympathy for

the plaintiff")(citing iS/mzY/i v. Henderson, 137 F. Supp. 2d 313, 317-18(S.D.N.Y. 2001)and

Baldwin County Welcome Ctr. v. Brown,466 U.S. 147,152(1984)).

       Even though the plaintiff has not met the 300-day period, I briefly address the merits of

her retaliation and discrimination claims.

       Title VII states that "[i]t shall be an unlawful employment practice for an employer to

discriminate against any of his employees ... because [s]he has made a charge" under Title VII.

42 U.S.C. § 2000e-3(a). To sustain a Title VII retaliation claim, a plaintiff must plausibly allege

that(1)the defendant took adverse employment action against her(2)"because" she complained

ofor otherwise opposed discrimination. See Vega v. Hempstead Union School Dist., 801 F.3d
72,91 (2d Cir. 2015); Chowdhury v. Sadovnik, No. 17-CV-2613,2017 WL 4083157, at *6

(E.D.N.Y. Sept. 14, 2017). Here, the plaintiff does not allege that the defendant took any actions

against her after she complained to Ms. Cohn or the EEOC about the alleged discrimination;

therefore, the alleged adverse employment action—^namely, the defendant's decision not to hire

the plaintiff—could not have been caused by her discrimination complaint.

        Likewise,for a Title VII discrimination claim to survive a motion to dismiss, the plaintiff

must allege facts that plausibly suggest that(1)her employer took an adverse action(2)because

of her race, color, gender/sex, and national origin. See Vega, 801 F.3d at 85-86; Chowdhury,

2017 WL 4083157 at *3^. Title YII requires that the complaint provide "at least minimal

support" that the adverse employment action "was motivated by discriminatory intent."

Littlejohn v. City ofN.Y,795 F.3d 297, 311 (2d Cir. 2015). The complaint is devoid of

allegations regarding any discrimination based on the plaintiffs gender or sex or national origin.

The only reference to discrimination is the plaintiffs allegation that the defendant hired five of

her co-workers, all of whom were white, but did not consider the plaintiff or her co-worker,the

only other African-American, Haitian female applicant for the job.

        According to the plaintiff the five white employees were "less qualified" and were

"interns." In the failure to hire context,"[a]n employer's choice of a less qualified employee not

from [pjlaintiffs protected class raises an inference of discrimination sufficient to establish a

prima facie case of discrimination." Butts v. N.Y.C. Dep't ofHous. Pres. and Dev., No.00-CV-

6307, 2007 WL 259937, at *9(S.D.N.Y. Jan. 29, 2007), affdsub nom. Butts v. N.Y.C. Dep't of

Hous. Pres. & Dev., 307 F. App'x 596(2d Cir. 2009);see Terry v. Ashcroft, 336 F.3d 128,139

(2d Cir. 2003)(finding an inference of discrimination where a white plaintiff alleged that the job

application was "marked with his race and the position was offered to an allegedly significantly
less qualified Afncan-American man"). Although the plaintiff claims that the individuals hired

were "less qualified," she does not specify how long they worked, their education, or how their

experience made them "less qualified." See Ndremizara v. Swiss Re Am. Holding Corp.^ 93 F.

Supp. 3d 301,316(S.D.N.Y. 2015)(The plaintifTs assertion that he "discovered that many entry

level candidates selected or hired by [Defendant] were younger and less qualified than [him]"

without including details about"when they were hired" and "their experience, age, or

qualifications""[wa]s entirely conclusory,""naked," and "devoid offurther factual

enhancement," and therefore could not survive a motion to dismiss.); cf. Szewczyk v. City ofNew

York, No. 15-CV-918,2016 WL 3920216, at *6(E.D.N.Y. July 14, 2016)(Allegations that the

individual who was hired was of a different nationality and "unlike Plaintiff, did not have a

Master's Degree from an American university and was therefore less qualified" were sufficient

to raise an inference of discrimination.).

                                         CONCLUSION


       Accordingly, the defendant's motion to dismiss is granted, and the complaint is

dismissed. A court dismissing a pro se complaint should grant leave to amend freely, if"a

liberal reading ofthe complaint gives any indication that a valid claim might be stated." Chavis

V. Chappius,618 F.3d 162,170(2d Cir, 2010)(alterations and quotation marks omitted). "The

standard governing leave to amend,flexible to begin with, is further liberalized for pro se

plaintiffs." Marcelin v. Cortes-Vazquez, No.09-CV-4303,2011 WL 346682, at *2(E.D.N.Y.

Jan. 28,2011)(citing Fed. R. Civ. P. 15(a)(2) and Cuoco v. Moritsugu, 222 F.3d 99,112(2d Cir.

2000)). Because the plaintiff is representing herself, I give her one final opportunity to cure the

deficiencies discussed in this order. Specifically, the new complaint must make specific factual

allegations about why the 300-day limit should be equitably tolled—^the plaintiff should specify
when she began calling the EEOC and when she tried to fax the charge to the New York office-

and detail the qualifications of the individuals who were hired and explain why the plaintiff

believes they are less qualified. If the plaintiff does not file an amended complaint within 30

days from the date of this order or if she files an amended complaint that does not cure the

deficiencies discussed in this order, this case will be closed.




SO ORDERED.


                                                         s/Ann M. Donnelly

                                                       Ann M. Donnelly
                                                       United States District Judge


Dated: Brooklyn, New York
       July 9,2019




                                                 10
